Citation Nr: 1702890	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD), to include whether new and material evidence has been received to reopen the claim.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977 and from March 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A claim for a psychiatric disability encompasses any disorder that is reasonable encompassed by the claimant's reported symptomatology.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, a final January 1995 rating decision initially denied service connection for a psychiatric disability.  Although the current claim involves a more specific claim for PTSD, a final April 2005 rating decision specifically denied service connection for PTSD.  Thus, new and material evidence is necessary to reopen the claim, as reflected on the title page of this decision.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (indicating a determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran failed to appear for a Board hearing via live conference at the Denver RO on December 16, 2016.  The record reflects that in 2015, the Veteran was declared incompetent to manage his own funds.  In late December 2016, the Veteran's recently appointed conservator submitted a written statement indicating the Veteran no longer lives in Colorado and is currently residing at a hotel in South Carolina.  These facts suggest the Veteran may not have received notice of the hearing and/or could not attend the hearing due to good cause.  See 38 C.F.R. § 20.704(d) (2016).  In order to afford the Veteran every opportunity to substantiate his claim, the Board finds that another hearing should be scheduled and the Veteran (and any conservator/fiduciary) appropriately notified.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's conservator/fiduciary of record and verify the most effective method for contacting the Veteran to provide notice of a Board hearing via live video conference at the RO.  These efforts must be documented in the claims file.

2.  Schedule the Veteran for new Board hearing via live video conference, to include at a location other than the Denver RO, if deemed necessary after contacting the Veteran's conservator as directed above.  Notice regarding the hearing must be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

